990 F.2d 1266
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Michael Bruce YOUNG, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 91-55428.
United States Court of Appeals, Ninth Circuit.
Submitted March 23, 1993.*Decided March 31, 1993.

Before WALLACE, Chief Judge, and FARRIS and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
The district court denied Young's motion to vacate, correct, or set aside a sentence.   We review de novo the district court's denial of a 28 U.S.C. § 2255 motion.   See United States v. Freeny, 841 F.2d 1000, 1001 (9th Cir.1988).


3
We affirm.


4
Young argues that the judge sentenced him partly based on errors in his presentence report.   Young did not appeal his sentence directly.   Thus he can not invoke section 2255 to challenge his sentence.   Battaglia v. United States, 428 F.2d 957, 960 (9th Cir.), cert. denied, 400 U.S. 919 (1970).


5
Young contends that he was denied effective assistance of counsel because his attorney failed to review the presentence report adequately and have it redacted before the judge saw the report.   Young's attorney appropriately moved the court to have the errors deleted from the report.   The sentencing judge granted the motion.   Young's attorney's conduct fell "within the wide range of reasonable professional assistance."   See Strickland v. Washington, 466 U.S. 668, 687 (1984).


6
The government's motion entitled "Government's Motion to Amend Briefing Schedule" filed February 16, 1993, is denied.   The government's brief served March 15, 1993 shall be entered into the court's system as lodged.


7
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   Accordingly, Young's motion for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this Circuit except as provided by Ninth Circuit Rule 36-3